Title: From John Adams to the President of Congress, 7 July 1781
From: Adams, John,Thaxter, John
To: President of Congress,Huntington, Samuel



Amsterdam, 7 July 1781. RC and signature in John Thaxter’s handPCC, No. 84, III, f. 262–263. printed :Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:550.
John Thaxter wrote this letter during John Adams’ absence at Paris. It contains an English translation of an article that appeared in Dutch newspapers, including the Gazette de Leyde of 10 July. The article was an account of a meeting on 8 June between the Marquis de Vérac, the French minister at St. Petersburg, and Count Osterman, the Russian vice-chancellor. The French diplomat declared that unless the neutral powers took stronger measures to counter British depredations on their commerce, France would be forced to base its conduct toward neutrals on the policies Britain followed. Thaxter concluded by noting that Francis Dana had departed that day for St. Petersburg without Edmund Jenings.
